Citation Nr: 0031632	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-04 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation benefits on an accrued basis.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran upon whose service this claim is based served on 
active duty from March 1944 to April 1946.  He died in March 
1998.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The appellant is unrepresented in this matter.  
See correspondence dated June 5, 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair resolution of 
this appeal has been obtained.  

2.  The veteran died in March 1998.  The death certificate 
indicated that the immediate cause of death was pulmonary 
insufficiency, due to or as a consequence of chronic 
obstructive pulmonary disease, due to or as a consequence of 
metastatic lung cancer, presumed. 

3.  At the time of death, the medical evidence showed that 
the veteran had not had symptoms or manifestations of 
disability due to his service-connected lupus erythematosus 
since the gradual subsidence of those symptoms after 
discontinuing the use of Procainamide in 1989.  

4.  No competent evidence of the presence of a hearing loss 
during service, or of the presence of a post-service hearing 
loss that was then attributed to service or to exposure to 
noise in service, has been submitted.  

5.  There is no competent evidence that a disability incurred 
in or aggravated by service, or present to a compensable 
degree within one year following service, caused or 
contributed substantially or materially to the veteran's 
death.  

6.  There is no competent evidence that a disability incurred 
in or aggravated by service, or present to a compensable 
degree within one year following service, rendered the 
veteran totally disabled for the ten year period prior to his 
death.  


CONCLUSIONS OF LAW

1.  The criteria for payment of accrued benefits based on a 
claim for an increased rating for service connected lupus, or 
on a claim of service connection for hearing loss, both of 
which were pending at the time of the veteran's death, are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1155, 5107, 5121 (West 
1991 and Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.1000, 4.88b (2000).  

2.  A service-connected disability did not cause or 
contribute significantly or materially to the veteran's 
death.  38 U.S.C.A. §§  1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (2000).  

3.  The criteria for an award of  DIC benefits pursuant to  
38 U.S.C.A. § 1318 have not met.  38 U.S.C.A. § 1318 (West 
1991); 38 C.F.R. § 3.22 (1999); 65 Fed. Reg. 3388-3392 (Jan. 
21, 2000) (to be codified at 38 C.F.R. § 3.22 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued benefits

The law provides that periodic monetary benefits under laws 
administered by the Secretary to which a veteran was entitled 
at death under existing ratings or decisions, or those based 
on evidence in the file at date of death and due and unpaid 
for a period not to exceed two years shall, upon the death of 
the veteran, be paid to his surviving spouse.  38 U.S.C.A. 
§ 5121(a)(2) (West 1991 and Supp. 1999).  At the time of 
death the veteran had one service-connected disability, drug-
induced lupus erythematosus, assigned a noncompensable rating 
under 38 C.F.R. § 4.88b, Diagnostic Code 6350, for which he 
was pursuing an increased rating; he was also pursuing a 
claim to reopen a previously denied claim of entitlement to 
service connection for hearing loss.  The appellant asserts 
that the veteran's claims of entitlement to an increased 
rating for lupus and for service connection for hearing loss 
should have been granted, and seeks compensation on an 
accrued basis for the past-due benefits to which the veteran 
was entitled.  

With regard to the rating for lupus, the Board notes that 
service connection for drug-induced lupus erythematosus was 
granted pursuant to 38 U.S.C.A. § 1151 in April 1995 
following a determination that the Procainamide prescribed by 
VA in February 1984 to treat the veteran's nonservice-
connected heart palpitation had caused drug-induced lupus, 
which was asymptomatic at the time of the April 1995 rating 
decision.  In May 1995 the RO received the veteran's claim 
for a higher initial disability rating for lupus.  VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4, provides a 10 percent rating when the veteran 
experiences exacerbations once or twice a year or is 
symptomatic during the past two years.  Disability manifested 
by exacerbations lasting a week or more, two or three times 
per year, is rated 60 percent disabling.  Disability is rated 
100 percent when acute, with frequent exacerbations, 
producing severe impairment of health.  The Note to the 
rating criteria directs that lupus is to be evaluated either 
by combining the evaluations for residuals under the 
appropriate system, or by evaluating Diagnostic Code 6350, 
whichever method results in a higher evaluation.  The Rating 
Schedule does not provide a zero percent evaluation for 
Diagnostic Code 6350, so under 38 C.F.R. § 4.31 a zero 
percent evaluation is assigned when the requirements for a 
compensable evaluation are not met.  

The appellant and the veteran asserted that the veteran's 
various physical problems were the result of his lupus.  
Neither the appellant nor the veteran established that they 
were trained medical professionals, however.  A lay person is 
competent to describe symptoms, but is not competent to offer 
evidence which requires medical knowledge, such as diagnosis, 
etiology, or whether what was experienced in the past is the 
same condition present later.  Clyburn v. West, 12 Vet. App. 
296 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In June 1997 the appellant submitted a 
letter in which she reported that she and the veteran met 
with a psychologist, Dr. Mary Loescher, who reviewed "all of 
the documents" and reportedly told the veteran and the 
appellant:  

all of the problems [they were] dealing 
with TODAY are a result of the damaging 
result of lupus which [VA] acknowledges 
was caused by a prolonged treatment and 
overdose of procainamide.  Dr. Loescher's 
research and [the appellant's and the 
veteran's] (which involved looking up 
lupus at UNM Medical Library with over 
15,000 references) indicates drug induced 
lupus reacts differently on all people 
and is somewhat dependent on the amount 
of time the patient was on the drug and 
his medical treatment after withdrawal.
The appellant did not further identify Dr. Loescher, however, 
and the Board has not found further information regarding her 
identity.  Furthermore, the reference to the result of their 
research is not specific enough to permit the Board to 
identify and address that evidence.  Accordingly, 
consideration of whether the veteran's lupus was, in fact, 
symptomatic at any time during the pendency of his claim will 
have to proceed without the benefit of those additional 
materials referred to by the appellant in her June 1997 
letter.  38 U.S.C.A. § 5103.  

The medical evidence consists of VA treatment records that 
refer to a history of drug-induced lupus.  During a VA 
Compensation and Pension examination conducted in 1995 the 
examiner noted only a history of lupus with gradual 
subsidence of musculoskeletal symptoms upon discontinuance of 
the Procainamide.  A January 1997 medical record reflects 
diagnoses of digoxin toxicity, coronary artery disease, 
chronic obstructive pulmonary disease, and dementia.  In 
April 1997 the physician conducting a Compensation and 
Pension examination was asked to address whether the 
conditions treated in January 1997 were related to the 
veteran's drug-induced lupus.  The examiner noted the 
veteran's complaints of joint pain, memory loss and dyspnea, 
and following additional testing concluded that the veteran 
had osteoarthritis.  He added:  

the veteran probably did have drug-
induced lupus back in 1984 when he was on 
procainamide; however, this was stopped 
in 1989.  It is unlikely that his present 
condition, which is manifested by joint 
pains, dyspnea and memory loss are due to 
his history of procainamide use.

In order to support a conclusion that the next higher 
disability rating under Diagnostic Code 6350, or the Note 
thereunder, was warranted the record would have to contain 
medical evidence of exacerbations of lupus at least once or 
twice per year, that the condition was symptomatic within two 
years, or that the veteran experienced any manifestations of 
disability.  There is, however, no record of an exacerbation 
of lupus since the gradual subsidence of musculoskeletal 
symptoms occurred beginning in 1989, when the Procainamide 
was discontinued.  Although the appellant and the veteran 
have contended that his lupus was symptomatic, they are not 
qualified to testify to matters requiring medical expertise, 
such as the cause of the veteran's joint pains, memory loss 
or dyspnea.  The only medical evidence of record that 
directly addresses the question of whether the veteran's 
lupus was symptomatic clearly states that the condition was 
not symptomatic.  Accordingly, the Board finds that there is 
no support in the record for an increased rating for the 
veteran's service-connected drug-induced lupus erythematosus.  
38 C.F.R. § 4.88b.  

With regard to the claimed hearing loss, the Board notes that 
service connection for hearing loss was denied in July 1994.  
In August 1994 the veteran expressed disagreement with that 
determination and added that physicians had told him his 
hearing loss was directly related to loud noises; he asserted 
that since the only loud noises he was exposed to were in 
service as a gunner on a tank, he believed service connection 
was warranted.  He did not submit evidence from medical 
personnel attributing his hearing loss to his purported in 
service acoustic trauma.  

Rather than treating his August 1994 letter as a Notice of 
Disagreement, the RO incorrectly treated it as an attempt to 
reopen the claim denied in July 1994.  In any event, the 
evidence of record shows that upon separation from service 
the veteran's hearing was measured at 15/15 bilaterally.  No 
medical evidence of record contains an opinion linking the 
post-service hearing loss of which the veteran complained, 
with service.  As the veteran and his spouse were not trained 
medical professionals, their opinions as to the cause of the 
veteran's post-service hearing loss are not competent 
evidence.  Espiritu.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2000).

Based on the foregoing, the Board finds there is no factual 
basis for an award of service connection for hearing loss.  

In light of the Board's findings with regard to the 
appropriate level of disability rating for the veteran's 
lupus, and with regard to the denial of service connection 
for hearing loss, there is no basis for an award of accrued 
benefits.  Accordingly, the appeal is denied as to that 
claim.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.   

Entitlement to service connection for the cause of the 
veteran's death 

The appellant asserts that the veteran's death was caused or 
contributed to by his service-connected lupus.  She also 
argued in her August 1998 Notice of Disagreement that all of 
the veteran's problems came from his "service-connected 
hearing and heart."  The law provides that the death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A disability 
is the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  Id.  A disability is a contributory cause of 
death if it contributed substantially or materially to the 
cause of death, combined to cause death, or lent assistance 
to producing death.  38 C.F.R. § 3.312(c).  

The evidence in this case shows that at the time of death the 
veteran had one disability that was granted service 
connection, drug-induced lupus erythematosus.  As discussed 
above, the disability rating assigned to the impairment 
attributed to that disability was a noncompensable rating, as 
the medical personnel who reviewed the record and examined 
the veteran concluded that, although for a period of time 
from approximately February 1984 to sometime after 1989 he 
did have symptoms of a lupus syndrome, the condition was 
asymptomatic.  The death certificate identified the immediate 
cause of the veteran's March 12, 1998, death as pulmonary 
insufficiency, due to or as a consequence of chronic 
obstructive pulmonary disease, due to or as a consequence of 
metastatic lung cancer, presumed.  No mention of lupus 
appears in the death certificate.  

On March 4, 1998, the veteran was admitted to a VA medical 
facility complaining of severe back pain and mental status 
change.  He was given pain medication and was discharged.  On 
March 10, 1998, he sought readmission.  A June 1997 magnetic 
resonance imaging of the brain was interpreted in the March 
1998 hospital summary to show vascular disease.  A December 
1997 whole body bone scan was interpreted to show abnormal 
increased signal in the thoracic vertebra.  A December 1997 
chest x-ray was interpreted to show two left basilar soft 
tissue masses which disappeared in a January 1998 x-ray.  The 
veteran's past medical history was reported to include 
Alzheimer's disease, hypertension, chronic obstructive 
pulmonary disease, renal calculi, tachy arrhythmia, coronary 
artery disease, and right T5 herpes zoster infection.  The 
summary of the hospital course reported that the veteran was 
found to have bony metastasis, presumed lung carcinoma.  The 
veteran was readmitted to the hospital for pain control and 
bone lesion work up.  He was assumed to have thoracic 
vertebral and right 10th rib bony metastasis of a malignant 
lung tumor, with a large lung mass being seen on routine 
chest x-ray.  On the third day of admission he died.  No 
autopsy was performed.  The diagnoses were bony metastasis, 
presumed lung carcinoma; Alzheimer's disease' hypertension; 
renal calculi; tachy arrhythmia; coronary artery disease; 
right T5 distribution herpes zoster infection; and chronic 
obstructive pulmonary disease.  

The veteran's service medical records contain no evidence 
that he had lung cancer in service.  He did complain of pain 
over his heart in December 1944 and June 1945, but a chest x-
ray taken incident to separation from active duty was 
interpreted to show no significant abnormalities.  Likewise, 
upon separation from active duty his lungs were characterized 
as normal, as was his cardiovascular system.  There are no 
medical records reflecting treatment within the one year 
period following separation from active duty for lung cancer, 
coronary artery disease or chronic obstructive pulmonary 
disease.  Among the medical records in the claims folder 
there can be found no competent evidence of a nexus between 
the veteran's death and service.  

In this case, there is no competent evidence that lung cancer 
was incurred or aggravated in service or within a year after 
service, or that any other disability incurred in or 
aggravated by service or within a year after service caused 
or contributed substantially or materially to his death.  
Accordingly, the Board concludes that service connection for 
the cause of the veteran's death must be denied.  

Entitlement to DIC benefits under 38 U.S.C.A. § 1318

The appellant has asserted that the veteran's disability 
rating should have been higher.  VA has construed that as an 
argument that, even though the veteran was not rated totally 
disabled due to service-connected disability, he should have 
been and so under 38 U.S.C.A. § 1318 the appellant is 
entitled to DIC benefits as if the veteran's death were 
service-connected.  

Under Section 1318, the Secretary shall pay benefits to the 
surviving spouse of a deceased veteran in the same manner as 
if the veteran's death were service-connected if the veteran 
was in receipt of or entitled to receive compensation at the 
time of death for a service-connected disability that was 
either continuously rated totally disabling for the ten years 
immediately preceding the veteran's death, or if rated 
totally disabling for less than ten years, was rated totally 
disabling for not less than five years from the date of 
separation from active duty.  38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22.  

The implementing regulation of 38 U.S.C.A. § 1318, which is 
38 C.F.R. § 3.22, was revised, effective January 21, 2000.  
The version of the regulation in effect prior to the January 
2000 revision adds that at the time of the veteran's death, 
he was in receipt of or for any reason was not in receipt of 
but would have been entitled to receive compensation at the 
time of death.  38 C.F.R. § 3.22 (1999).  Based on this 
provision, the United States Court of Appeals for Veterans 
Claims (Court) (formerly the United States Court of Veterans 
Appeals prior to March 1, 1999) interpreted section 3.22 as 
permitting a DIC award in a case where the veteran had never 
established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for 
such benefits, but where it was determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if he had applied 
for compensation during his lifetime.  The January 2000 
revision reflects VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the veteran 
had, during his lifetime, established a right to receive 
total service-connected disability compensation for the 
required 10-year period before death or would have 
established such a right if not for clear and unmistakable 
error by VA.  See 65 Fed. Reg. 3388-3392 (2000).  

The appellant's claim for DIC under 38 U.S.C.A. § 1318 was 
filed prior to the January 2000 revision of 38 C.F.R. § 3.22, 
and was pending at the time the regulation was amended.  In 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the Court 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the claimant will apply.  Thus, in the absence 
of intervening instructions from higher authority, both the 
old and new versions of 38 C.F.R. § 3.22(a) must be 
considered and the criteria which is more favorable to the 
appellant must be applied.  The Board finds that the former 
version of section 3.22(a), effective prior to January 21, 
2000, as construed in light of the above-cited caselaw, is 
clearly more favorable to the appellant's claim for section 
1318 DIC benefits.

The record does not reflect that the appellant has alleged 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 based on clear and unmistakable error in a 
prior RO rating decision.  Hence, this matter was not 
adjudicated by the RO, and it will not be addressed by the 
Board.

As discussed above, however, the record does not suggest that 
at the time of his death in 1998 the veteran was experiencing 
impairment due to a disability incurred or aggravated in 
service that rendered him totally disabled.  The only 
disability for which service connection had been granted was 
lupus erythematosus.  The appellant and the veteran asserted 
that the veteran was experiencing symptoms of lupus 
consisting of pains, dyspnea and memory problems, but those 
assertions were not substantiated by the medical evidence.  
As the medical evidence showed the veteran exhibited no 
symptoms and manifestations of lupus then or within more than 
two years prior, there is no factual support for a finding 
that the veteran's lupus rendered him totally disabled.  
Accordingly, at the time of death, the veteran would not have 
been "hypothetically" entitled to receive a 100 percent 
disability rating for the required period.  See Wingo v. 
West, 11 Vet. App. 307 (1998); Carpenter v. Gober, 11 Vet. 
App. 140 (1998).

The Board has also considered whether some other disability 
that was not adjudicated service-connected, but that should 
have been, rendered the veteran totally disabled for the ten 
year period prior to his death.  In that regard, the 
appellant asserted that the veteran had hearing loss and 
cardiovascular disabilities that should have been service 
connected.  As noted above, however, the record contains no 
competent medical evidence that the veteran had either 
hearing loss or a cardiovascular disability that were 
attributed to service.  

Based on the foregoing, the Board concludes entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 has not been 
established.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  


ORDER

Accrued benefits are denied.  

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.   



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals
